Pearsor, O. J.
This case falls under the principles set out in the Opinion delivered at this term, in Raleigh and Gaston R. R. Co. v. Reid. The discussion is made in that case, for it seemed to be considered, on the argument, as the one of the most difficulty.
By its charter, the Wilmington & Weldon Railroad Co. has a franchise; and a provision is inserted therein, that “ the •property of said company, and the shares therein shall be exempted from any public charge or tax whatsoever:” Non constat, that the franchise is not the subject of taxation; and the fact, if it be so, that the property of said company is exempted Bom liability to taxation for all time to come, only makes the franchise so much the more valuable, and, on the ad valorem mode of taxation, there can be no difference.
The order in the court below is reversed.
This will be certified.
Per Curiam. Beversed.